Argued November 30, 1936.
The court below did not err in decreeing a mandatory injunction to restore the track pending final disposition of the case. See Jones v. Securities Commission, 298 U.S. 1, 16;Easton Passenger Ry. Co. v. Easton, 133 Pa. 505, 521; Clark v.Martin, 49 Pa. 289; Cooke v. Boynton, 135 Pa. 102; Whiteman v.Fayette Fuel-Gas Co., 139 Pa. 492. "Equity . . . will not allow itself to *Page 370 
be baffled by a wrongful change while its aid is being invoked. The modern cases . . . have established the rule that the status quo which will be preserved . . . is the last actual, peaceable, noncontested status which preceded the pending controversy, and [it] will not permit a wrongdoer to shelter himself behind a suddenly . . . changed status . . .":Fredericks v. Huber, 180 Pa. 572. While this was said in another case on different facts it is applicable here.
Decree affirmed.